Exhibit 10.5




EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is made and entered into effective as of April 15,
2018 (the “Effective Date”), by and between Reliant Bank, a banking corporation
organized under the laws of the State of Tennessee (“Bank”), and John R. Wilson,
a resident of the State of Tennessee (“Executive”). Bank and Executive are
sometimes referred to herein collectively as the “Parties,” and each is
sometimes referred to herein individually as a “Party.”
R E C I T A L S
A.Executive is currently employed by Bank as Executive Vice President, Chief
Loan Officer of Bank.
B.The Parties desire to enter into this Agreement to set forth in writing the
terms and conditions of Executive’s employment with Bank.
AGREEMENT
In consideration of the premises set forth above and the mutual agreements
hereinafter set forth, effective as of the Effective Date, the Parties hereby
agree as follows:
1.Definitions. Whenever used in this Agreement, the following terms and their
variant forms shall have the meanings set forth below:
(a)    “Affiliate” shall mean, with respect to any entity, any other entity that
controls, is controlled by, or is under common control with such entity. For
this purpose, “control” means ownership of more than 50% of the ordinary voting
power of the outstanding equity securities of an entity.
(b)    “Agreement” shall mean this Employment Agreement together with any
amendments hereto made in the manner described in this Agreement.
(c)    “Board of Directors” shall mean the board of directors of Bank and, where
appropriate, any committee or other designee thereof.
(d)    “Business of Employer” shall mean any business conducted by Bank or any
of its Affiliates, including the business of commercial, retail, and consumer
banking.
(e)    “Cause” shall mean, in the context of the termination of this Agreement
by Bank:
(i)    a material breach of the terms of this Agreement by Executive not cured
by Executive within 10 business days after Executive’s receipt of Bank’s written
notice thereof, including without limitation failure by Executive to perform
Executive’s duties and responsibilities in the manner and to the extent required
under this Agreement;
(ii)    any act by Executive of fraud against, misappropriation from, or
dishonesty to Bank or any Affiliate of Bank;
(iii)    the conviction of Executive of, or Executive’s plea of guilty or nolo
contendere to, a felony or any crime involving fraud or moral turpitude;
(iv)    conduct by Executive that amounts to willful misconduct, gross neglect,
or a material failure to perform Executive’s duties and responsibilities
hereunder, including prolonged absences without the written consent of the
President and Chief Executive Officer of Bank; provided that the nature of such
conduct shall be set forth with reasonable particularity in a written notice to
Executive who shall have 10 business days following delivery of such notice to
cure such alleged conduct, provided that such conduct is, in the reasonable
discretion of the President and Chief Executive Officer of Bank, susceptible to
a cure;
(v)    the exhibition by Executive of a standard of behavior within the scope of
or related to Executive’s employment that is in violation of any written policy,
board committee charter, or code of ethics or business conduct (or similar code)
of Bank or any Affiliate of Bank to which Executive is subject; provided that
the nature of such conduct shall be set forth with reasonable particularity in a
written notice to Executive who shall have 10 business days following delivery
of such notice to cure such alleged conduct, provided that such conduct is, in
the reasonable discretion of the President and Chief Executive Officer of Bank,
susceptible to a cure;
(vi)    conduct or behavior by Executive, including without limitation conduct
or behavior that is unethical and/or involves moral turpitude, that, in the
reasonable opinion of the President and Chief Executive Officer of Bank, has
harmed or could reasonably be expected to harm, in each case in any material
respect, the business or reputation of Bank;
(vii)    receipt of any form of written notice that any regulatory agency or
authority having jurisdiction over Bank or any Affiliate of Bank has instituted
any form of regulatory action against Executive; or
(viii)    Executive’s removal from office and/or permanent prohibition from
participating in the conduct of Bank’s affairs as a result of an order issued
under Section 8(e) or Section 8(g) of the Federal Deposit Insurance Act (12
U.S.C. § 1818(e) and (g)).
(f)    “Change in Control” shall mean:
(i)    a change in the ownership of Company or Bank within the meaning of
Treasury Regulations § 1.409A-3(i)(5)(v);
(ii)    a change in the effective control of Company or Bank within the meaning
of Treasury Regulations § 1.409A-3(i)(5)(vi); or
(iii)    a change in the ownership of a substantial portion of Company’s or
Bank’s assets within the meaning of Treasury Regulations § 1.409A-3(i)(5)(vii),
substituting 80% for 40% under Treasury Regulations § 1.409A-3(i)(5)(vii)(A).
(g)    “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.
(h)    “Company” shall mean Reliant Bancorp, Inc., a Tennessee corporation and
financial holding company registered under the Bank Holding Company Act of 1956,
as amended, and the holder of 100% of the voting securities of Bank.
(i)    “Competing Business” shall mean any person (other than an Affiliate of
Bank) that is conducting any business that is the same or substantially the same
as the Business of Employer.
(j)    “Confidential Information” shall include, without limitation, all
information not generally known to the public, in spoken, printed, electronic,
or any other form or medium, relating directly or indirectly to business
processes, practices, methods, policies, plans, publications, documents,
research, operations, services, strategies, techniques, agreements, contracts,
terms of agreements, transactions, potential transactions, negotiations, pending
negotiations, know-how, trade secrets, computer programs, computer software,
applications, operating systems, software design, web design, work-in-process,
databases, manuals, records, articles, systems, material, sources of material,
supplier information, vendor information, financial information, results,
accounting information, accounting records, legal information, marketing
information, advertising information, pricing information, credit information,
design information, payroll information, staffing information, personnel
information, employee lists, supplier lists, vendor lists, developments,
reports, internal controls, security procedures, graphics, drawings, sketches,
market studies, sales information, revenue, costs, formulae, notes,
communications, algorithms, product plans, designs, styles, models, ideas,
audiovisual programs, inventions, unpublished patent applications, original
works of authorship, discoveries, experimental processes, experimental results,
specifications, customer information, customer lists, client information, and
client lists of Bank or any Affiliate of Bank, or relating to their respective
businesses, or of any other person that has entrusted information to Bank or any
Affiliate of Bank in confidence. The foregoing list is not exhaustive, and the
term “Confidential Information” shall also include other information that is
marked or otherwise identified as confidential or proprietary or that would
otherwise appear to a reasonable person to be confidential or proprietary in the
context and under the circumstances in which the information is known or used.
The term “Confidential Information” shall include information developed by
Executive in the course of Executive’s employment by Bank as if Bank furnished
the same Confidential Information to Executive in the first instance. The term
“Confidential Information” shall not include information that, through no direct
or indirect fault of Executive or person(s) acting on Executive’s behalf, is
generally available to and known by the public at the time of disclosure to
Executive or thereafter becomes generally available to and known by the public.
(k)    “Disability” shall mean the inability of Executive to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.
(l)    “Good Reason” shall mean, in the context of the termination of this
Agreement by Executive:
(i)    a material diminution in Executive’s authority, duties, or
responsibilities as of the Effective Date which is not consented to by Executive
in writing;
(ii)    a material diminution in Executive’s Annual Base Salary which is not
consented to by Executive in writing;
(iii)    a change in the location of Executive’s primary office such that
Executive is required to report regularly to an office located outside of a
75-mile radius from the location of Executive’s primary office as of the
Effective Date, which change is not consented to by Executive in writing; or
(iv)    a material breach of the terms of this Agreement by Bank.
(m)    “IRS” shall mean the United States Internal Revenue Service.
(n)    “Post-Termination Period” shall mean a period of 12 months (subject to
extension as set forth in Section 8(f)) following the effective date of the
termination of Executive’s employment.
(o)    “Separation from Service” shall have the meaning set forth in, and
whether Executive has experienced a Separation from Service shall be determined
by Bank in accordance with, Treasury Regulations § 1.409A-1(h).
2.    Executive Duties.
(a)    Position; Reporting. Executive shall be employed as Executive Vice
President, Chief Loan Officer of Bank and shall perform and discharge faithfully
the duties and responsibilities which may be assigned to Executive from time to
time in connection with the conduct of the business of Bank. The duties and
responsibilities of Executive shall be commensurate with those of individuals
holding similar positions at other banks similarly organized. Executive shall
report directly to the President and Chief Executive Officer of Bank.
(b)    Full-Time Status. In addition to the duties and responsibilities
specifically assigned to Executive pursuant to Section 2(a) hereof, Executive
shall:
(i)    subject to Section 2(c) hereof, during regular business hours, devote
substantially all of Executive’s time, energy, attention, and skill to the
performance of the duties and responsibilities of Executive’s employment
(reasonable vacations, approved leaves of absence, and reasonable absences due
to illness excepted) and faithfully and industriously perform such duties and
responsibilities;
(ii)    diligently follow and implement all reasonable and lawful policies and
decisions communicated to Executive by the President or Chief Executive Officer
of Bank or the Board of Directors; and
(iii)    timely prepare and forward to the President and Chief Executive Officer
of Bank and the Board of Directors all reports and accountings as may be
reasonably requested of Executive.
(c)    Permitted Activities. Executive shall devote substantially all of
Executive’s business time, attention, and energies to the Business of Employer
and shall not during the Term be engaged (whether or not during normal business
hours) in any other significant business or professional activity, whether or
not such activity is pursued for gain, profit, or other pecuniary advantage,
provided that, as long as the following activities do not interfere with
Executive’s obligations to Bank, this Section 2(c) shall not be construed as
preventing Executive from:
(i)    investing Executive’s personal assets in any manner which will not
require any services on the part of Executive in the operation or affairs of the
subject entity and in which Executive’s participation is solely that of an
investor, provided that such investment activity following the Effective Date
shall not result in Executive owning beneficially at any time 2% or more of the
equity securities of any Competing Business; or
(ii)    participating in civic and professional affairs and organizations and
conferences, preparing or publishing papers or books, or teaching, so long as
any such activities do not interfere with the ability of Executive to
effectively discharge Executive’s duties and responsibilities hereunder,
provided that the President or Chief Executive Officer of Bank may direct
Executive in writing to resign from any such organization and/or cease any such
activities should the President or Chief Executive Officer of Bank reasonably
conclude that continued membership in such organization and/or activities of the
type identified would not be in the best interests of Bank.
3.    Term of Employment. The term of this Agreement shall commence on and as of
the Effective Date and, unless this Agreement is sooner terminated in accordance
with its terms, shall end on the date which is the second anniversary of the
Effective Date; provided, however, that on each anniversary of the Effective
Date the term of this Agreement will be automatically extended for an additional
period of one year (such that the remaining term of this Agreement at the time
of such extension will be two years) unless Bank, on the one hand, or Executive,
on the other, gives the other Party written notice of its election to not permit
the term of this Agreement to be so automatically extended at least 90 days
prior to the applicable anniversary of the Effective Date. The term of this
Agreement, as extended in accordance with the terms of this Section 3, is
referred to herein as the “Term.”
4.    Compensation. Bank shall compensate Executive as follows during
Executive’s period of employment, except as otherwise provided below:
(a)    Annual Base Salary. Executive shall be compensated at a base annual rate
of $270,000 per year (the “Annual Base Salary”). Executive’s Annual Base Salary
will be reviewed by the compensation committee of Company’s board of directors
at least annually, in accordance with the compensation committee’s charter and
any procedures adopted by the compensation committee, for adjustment based on an
evaluation of Executive’s performance. Executive’s Annual Base Salary shall be
payable in accordance with Bank’s normal payroll practices.
(b)    Annual Incentive Compensation.
(i)    Executive shall be eligible to receive such annual incentive
compensation, if any, as may be determined by, and based on performance measures
established by, the board of directors of Company (or its designee) consistent
with the strategic plan of Company, pursuant to any incentive compensation
program that may be adopted from time to time by the board of directors of
Company (“Incentive Compensation”).
(ii)    Any Incentive Compensation earned shall be payable in cash not later
than March 15th of the year following the year in which the Incentive
Compensation is earned in accordance with Bank’s normal practices for the
payment of short-term incentives. The payment of any Incentive Compensation
shall be subject to and conditioned on Executive being employed by Bank on
December 31st of the year in which the Incentive Compensation is earned,
Executive’s employment with Bank having not been terminated by Bank for Cause
prior to the payment of such Incentive Compensation, and any approvals or
non-objections required from or by any regulatory authority having jurisdiction
over Company or Bank, and it is understood by the Parties that it is
contemplated that Executive may not be eligible to receive any such Incentive
Compensation or other short-term incentive compensation if Company or Bank is
subject to restrictions imposed on Company or Bank by the Board of Governors of
the Federal Reserve System, the Federal Deposit Insurance Corporation, the
Tennessee Department of Financial Institutions, or any other regulatory
authority, or if Bank is otherwise restricted from making payment of such
compensation under applicable law.
(c)    Automobile Allowance. Executive shall receive an automobile allowance of
$1,500 per month, which amount shall be subject to applicable withholdings.
Executive acknowledges that Bank makes no representation with respect to the
taxability or non-taxability of the benefits provided under this Section 4(c).
(d)    [intentionally omitted]
(e)    Business Expenses. Subject to the reimbursement policies of Bank in
effect from time to time and consistent with the annual budget approved for the
period during which an expense is incurred, Bank will reimburse Executive for
reasonable and necessary business expenses incurred by Executive in the
performance of Executive’s duties hereunder; provided, however, that, as a
condition to any such reimbursement, Executive shall submit verification of the
nature and amount of such expenses in accordance with said reimbursement
policies. Executive acknowledges that Bank makes no representation with respect
to the taxability or non-taxability of the benefits provided under this
Section 4(e).
(f)    Vacation. On a non-cumulative basis, Executive shall be entitled to 20
days paid vacation per calendar year, prorated for any partial calendar year of
service. The provisions of this Section 4(f) shall apply notwithstanding any
less generous vacation policy then maintained by Bank, but Executive’s use of
such paid vacation shall otherwise be in accordance with Bank’s vacation policy
as in effect from time to time.
(g)    Other Benefits. In addition to the benefits specifically described in
this Agreement, Executive shall be entitled to such other benefits as may be
available from time to time to similarly situated employees of Bank, including,
by way of example only, retirement plan and health, dental, life, and disability
insurance benefits. All such benefits shall be awarded and administered in
accordance with the written terms of any applicable benefit plan or, if no
written terms exist, Bank’s standard policies and practices relating to such
benefits.
(h)    Reimbursement of Expenses; In-Kind Benefits. All expenses eligible for
reimbursement described in this Agreement must be incurred by Executive during
the Term of this Agreement to be eligible for reimbursement. Any in-kind
benefits provided by Bank must be provided during the Term of this Agreement.
The amount of reimbursable expenses incurred, and the amount of any in-kind
benefits provided, in one taxable year shall not affect the expenses eligible
for reimbursement, or in-kind benefits provided, in any other taxable year. Each
category of reimbursement shall be paid as soon as administratively practicable,
but in no event shall any such reimbursement be paid after the last day of the
calendar year following the calendar year in which the expense was incurred.
Neither rights to reimbursement, nor in-kind benefits, shall be subject to
liquidation or exchange for other benefits.
(i)    Claw Back of Compensation. Executive agrees to repay any compensation
previously paid or otherwise made available to Executive that is subject to
recovery under any applicable law, rule, or regulation (including any rule of
any exchange or service on or through which any securities of the Company are
listed or traded). Executive agrees to return or repay promptly any such
compensation identified by Company or Bank. If Executive fails to return or
repay any such compensation promptly, Executive agrees that the amount of such
compensation may be deducted from any and all other compensation owed to
Executive under this Agreement or otherwise. Executive acknowledges that Bank
may take appropriate disciplinary action (up to, and including, termination of
employment) if Executive fails to return or repay any such compensation. The
provisions of this Section 4(i) shall be modified to the extent, and remain in
effect for the period, required by applicable law, rule, or regulation.
5.    Termination of Employment.
(a)    Termination by Bank. During the Term, Executive’s employment may be
terminated by Bank:
(i)    at any time for Cause, as determined by the President or Chief Executive
Officer of Bank; or
(ii)    at any time without Cause (provided that Bank shall give Executive at
least 30 days prior written notice of its intent to terminate), in which event
Bank shall be required to (A) pay to Executive (or, in the event of Executive’s
death, Executive’s estate, heirs, or designated beneficiaries, as the case may
be) a severance benefit equal to one times Executive’s Annual Base Salary as of
the date of termination, said benefit to be payable in equal installments over
the course of the 12-month period immediately following termination in
accordance with Bank’s normal payroll practices, and (B) if Executive timely and
properly elects health continuation coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), pay on behalf of Executive the
monthly COBRA premium for such coverage for Executive and his dependents until
the earliest of (x) the 12-month anniversary of the date of termination of
Executive’s employment, (y) the date Executive is no longer eligible to receive
COBRA continuation coverage, and (z) the date on which Executive becomes
eligible to receive substantially similar coverage from another employer.
Notwithstanding the foregoing, if payments under clause (B) of this
Section 5(a)(ii) would cause Bank to violate the nondiscrimination rules
applicable to non-grandfathered plans under the Affordable Care Act (the “ACA”),
or result in the imposition of penalties under the ACA and the related
regulations and guidance promulgated thereunder, the Parties agree to reform
clause (B) of this Section 5(a)(ii) in such manner as is necessary to comply
with the ACA while, to the extent reasonably practicable, preserving the benefit
provided for in clause (B) of this Section 5(a)(ii).
(b)    Termination by Executive. During the Term, Executive’s employment may be
terminated by Executive:
(i)    at any time for Good Reason, provided that (A) before terminating his
employment for Good Reason, (1) Executive shall give notice to Bank of the
existence of Good Reason for termination, which notice must be given by
Executive to Bank within 60 days of the initial existence of the condition(s)
giving rise to Good Reason for termination and shall state with reasonable
detail the condition(s) giving rise to Good Reason for termination and (2) Bank
shall have 30 days from the effective date of such notice to remedy the
condition(s) giving rise to Good Reason for termination and (B) such termination
must occur within 12 months of the initial existence of the condition(s) giving
rise to Good Reason for termination. In the event of the termination of
Executive’s employment for Good Reason, Bank shall be required to (A) pay to
Executive (or, in the event of Executive’s death, Executive’s estate, heirs, or
designated beneficiaries, as the case may be) a severance benefit equal to (1)
if termination is for Good Reason as defined in Section 1(l)(i) or
Section 1(l)(iii), one times Executive’s Annual Base Salary as of the date of
termination, said benefit to be payable in equal installments over the course of
the 12-month period immediately following termination in accordance with Bank’s
normal payroll practices, or (2) if termination is for Good Reason as defined in
Section 1(l)(ii), one times Executive’s Annual Base Salary immediately prior to
the diminution in Annual Base Salary giving rise to termination, said benefit to
be payable in equal installments over the course of the 12-month period
immediately following termination in accordance with Bank’s normal payroll
practices, and (B) if Executive timely and properly elects health continuation
coverage under COBRA, pay on behalf of Executive the monthly COBRA premium for
such coverage for Executive and his dependents until the earliest of (x) the
12-month anniversary of the date of termination of Executive’s employment, (y)
the date Executive is no longer eligible to receive COBRA continuation coverage,
and (z) the date on which Executive becomes eligible to receive substantially
similar coverage from another employer (provided that, if Bank making payments
under this clause (B) would violate the nondiscrimination rules applicable to
non-grandfathered plans under the ACA, or result in the imposition of penalties
under the ACA and the related regulations and guidance promulgated thereunder,
the Parties agree to reform this clause (B) in such manner as is necessary to
comply with the ACA while, to the extent reasonably practicable, preserving the
benefit provided for in this clause (B)); or
(ii)    at any time without Good Reason (provided that Executive shall give Bank
at least 60 days prior written notice of Executive’s intent to terminate).
(c)    Termination Upon Disability. During the Term, Executive’s employment may
be terminated by Bank upon the Disability of Executive (provided that Bank shall
give Executive at least 30 days prior written notice of its intent to
terminate). For the avoidance of doubt, termination for Disability under this
Section 5(c) shall not be considered termination without Cause.
(d)    Termination Upon Death. Executive’s employment shall terminate
automatically upon the death of Executive. For the avoidance of doubt,
termination of Executive’s employment upon the death of Executive under this
Section 5(d) shall not be considered termination without Cause.
(e)    Termination by Mutual Agreement. During the Term, Executive’s employment
may be terminated at any time by mutual written agreement of the Parties.
(f)    Effect of Termination; Resignation. Upon the termination of Executive’s
employment, Bank shall have no further obligations to Executive or Executive’s
estate, heirs, beneficiaries, executors, administrators, or legal or personal
representatives with respect to this Agreement, except for the payment of any
amounts earned and owing under Sections 4(a), 4(b), and 4(e) hereof as of the
effective date of the termination of Executive’s employment and any payment(s)
required by Section 5(a)(ii), Section 5(b)(i), or Section 6 of this Agreement.
Further, upon the termination of Executive’s employment, if Executive is a
member of the Board of Directors or the board of directors of Company, or the
board of directors of any Affiliate of Company or Bank, Executive shall, at the
request of Bank, resign from Executive’s position(s) on such boards, with any
and all such resignations to be effective not later than the date on which
Executive’s employment is terminated.
(g)    Non-Renewal of Agreement. For the avoidance of doubt, the Parties
expressly acknowledge and agree that the election by a Party to not renew (and
thus terminate) this Agreement pursuant to Section 3 shall not give rise to any
severance or other payment to Executive under this Agreement.
6.    Change in Control.
(a)    If, within 12 months following a Change in Control, Bank (or any
successor of or to Bank) terminates Executive’s employment without Cause, Bank
(or its successor) shall be required to (i) pay to Executive (or, in the event
of Executive’s death, Executive’s estate, heirs, or designated beneficiaries, as
the case may be) a severance benefit in an amount equal to two times Executive’s
Annual Base Salary as of the date of termination, said benefit to be payable in
equal installments over the course of the 24-month period immediately following
termination in accordance with Bank’s (or its successor’s) normal payroll
practices, and (ii) if Executive timely and properly elects health continuation
coverage under COBRA, pay on behalf of Executive the monthly COBRA premium for
such coverage for Executive and his dependents until the earliest of (x) the
18-month anniversary of the date of termination of Executive’s employment, (y)
the date Executive is no longer eligible to receive COBRA continuation coverage,
and (z) the date on which Executive becomes eligible to receive substantially
similar coverage from another employer. Notwithstanding the foregoing, if
payments under clause (ii) of this Section 6(a) would cause Bank to violate the
nondiscrimination rules applicable to non-grandfathered plans under the ACA, or
result in the imposition of penalties under the ACA and the related regulations
and guidance promulgated thereunder, the Parties agree to reform clause (ii) of
this Section 6(a) in such manner as is necessary to comply with the ACA while,
to the extent reasonably practicable, preserving the benefit provided for in
clause (ii) of this Section 6(a).
(b)    If, within 12 months following a Change in Control, Executive terminates
his employment with Bank (or its successor) for Good Reason (provided that (x)
before terminating his employment for Good Reason, Executive shall give notice
to Bank (or its successor) of the existence of Good Reason for termination,
which notice must be given by Executive to Bank (or its successor) within 60
days of the initial existence of the condition(s) giving rise to Good Reason for
termination and shall state with reasonable detail the condition(s) giving rise
to Good Reason for termination, and Bank (or its successor) shall have 30 days
from the effective date of such notice to remedy the condition(s) giving rise to
Good Reason for termination and (y) such termination must occur within 12 months
of the initial existence of the condition(s) giving rise to Good Reason for
termination), Bank (or its successor) shall be required to (i) pay to Executive
(or, in the event of Executive’s death, Executive’s estate, heirs, or designated
beneficiaries, as the case may be) a severance benefit in an amount equal to (A)
if termination is for Good Reason as defined in Section 1(l)(i) or
Section 1(l)(iii), two times Executive’s Annual Base Salary as of the date of
termination, said benefit to be payable in equal installments over the course of
the 24-month period immediately following termination in accordance with Bank’s
(or its successor’s) normal payroll practices, or (B) if termination is for Good
Reason as defined in Section 1(l)(ii), two times Executive’s Annual Base Salary
immediately prior to the diminution in Annual Base Salary giving rise to
termination, said benefit to be payable in equal installments over the course of
the 24-month period immediately following termination in accordance with Bank’s
(or its successor’s) normal payroll practices, and (ii) if Executive timely and
properly elects health continuation coverage under COBRA, pay on behalf of
Executive the monthly COBRA premium for such coverage for Executive and his
dependents until the earliest of (x) the 18-month anniversary of the date of
termination of Executive’s employment, (y) the date Executive is no longer
eligible to receive COBRA continuation coverage, and (z) the date on which
Executive becomes eligible to receive substantially similar coverage from
another employer (provided that, if Bank making payments under this clause (ii)
would violate the nondiscrimination rules applicable to non-grandfathered plans
under the ACA, or result in the imposition of penalties under the ACA and the
related regulations and guidance promulgated thereunder, the Parties agree to
reform this clause (ii) in such manner as is necessary to comply with the ACA
while, to the extent reasonably practicable, preserving the benefit provided for
in this clause (ii)).
7.    Confidential Information.
(a)    Executive understands and acknowledges that, during the course of
Executive’s employment with Bank, Executive will have access to and learn of and
about Confidential Information. Executive acknowledges and agrees that all
Confidential Information of Bank or its Affiliates that Executive accesses,
receives, learns of, or develops while Executive is employed by Bank shall be
and will remain the sole and exclusive property of Bank and its Affiliates.
(b)    Executive understands and acknowledges that Bank and its Affiliates have
invested, and continue to invest, substantial time, money, and specialized
knowledge into developing their resources, creating a customer base, generating
customer and potential customer lists, training their employees, and improving
their offerings in the field of banking and financial services. Executive
understands and acknowledges that, as a result of these efforts, Bank and its
Affiliates have created and continue to use and create Confidential Information,
and that the Confidential Information provides Bank and its Affiliates with a
competitive advantage over others in the marketplace.
(c)    Executive covenants and agrees (i) to treat all Confidential Information
as strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate, or make available Confidential Information, or allow it to be
disclosed, published, communicated, or made available, in whole or in part, to
any person whatsoever (including other employees of Bank or its Affiliates) not
having a need to know and authority to know and use the Confidential Information
in connection with the business of Bank or its Affiliates, and, in any event,
not to anyone outside of the direct employ of Bank or its Affiliates except as
required in the performance of Executive’s authorized employment duties to Bank
or with the prior consent of the President and Chief Executive Officer of Bank
in each instance (in which case such disclosure shall be made only within the
limits and to the extent of such duties or consent); and (iii) not to access or
use any Confidential Information, and not to copy any documents, records, files,
media, or other resources containing any Confidential Information, or remove any
such documents, records, files, media, or other resources from the premises or
control of Bank or any of its Affiliates, except as required in the performance
of Executive’s authorized employment duties to Bank or with the prior consent of
the President and Chief Executive Officer of Bank in each instance (in which
case such access, use, copying, or removal shall be only within the limits and
to the extent of such duties or consent). Nothing herein shall be construed to
prevent disclosure of Confidential Information as may be required by applicable
law, rule, or regulation or pursuant to the valid order of a court of competent
jurisdiction or an authorized government agency, provided that the disclosure
does not exceed the extent of disclosure required by such law, rule, regulation,
or order. Executive shall promptly provide written notice of any such order to
the President and Chief Executive Officer of Bank.
(d)    Notwithstanding any other provision of this Agreement:
(i)    Executive will not be held criminally or civilly liable under any federal
or state trade secret law for any disclosure of a trade secret that (A) is made
(1) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney and (2) solely for the purpose of
reporting or investigating a suspected violation of law, or (B) is made in a
complaint or other document filed under seal in a lawsuit or other proceeding;
and
(ii)    If Executive files a lawsuit for retaliation by Bank for reporting a
suspected violation of law, Executive may disclose trade secrets to Executive’s
attorney and use the trade secret information in the court proceeding if
Executive (A) files any document containing trade secrets under seal and (B)
does not disclose trade secrets, except pursuant to court order.
(e)    Executive understands and acknowledges that Executive’s obligations under
this Agreement with regard to any particular Confidential Information shall
commence, or shall be deemed to have commenced, immediately upon Executive first
having access to such Confidential Information (whether before or after the
Effective Date) and shall continue during and after Executive’s employment by
Bank until such time as such Confidential Information has become public
knowledge other than as a result of Executive’s breach of this Agreement or a
breach by any person acting in concert with Executive or on Executive’s behalf.
(f)    At any time upon request by Bank, and in any event upon termination of
Executive’s employment with Bank, Executive will promptly deliver to Bank all
property of or belonging to Bank, including without limitation all Confidential
Information, then in Executive’s possession or control.
8.    Non-Solicitation; New Financial Institution; Non-Disparagement.
(a)    Non-Solicitation of Customers. Executive agrees that, during the period
of Executive’s employment by Bank hereunder and, in the event of the termination
of Executive’s employment for any reason, for the duration of the
Post-Termination Period, Executive will not directly or indirectly (except on
behalf of or with the prior written consent of Bank), on Executive’s own behalf
or in the service of or on behalf of others, solicit, divert, or appropriate, or
attempt to solicit, divert, or appropriate, any business from any of Bank’s
customers or any customers of any Affiliate of Bank, including prospective
customers actively sought by Bank or any Affiliate of Bank with whom Executive
has or had contact during the last two years of Executive’s employment with
Bank, for purposes of selling, offering, or providing products or services that
are competitive with those sold, offered, or provided by Bank or any Affiliate
of Bank.
(b)    Non-Solicitation of Employees. Executive agrees that, during the period
of Executive’s employment by Bank hereunder and, following the termination of
Executive’s employment for any reason, for the duration of the Post-Termination
Period, Executive will not directly or indirectly (except on behalf of or with
the prior written consent of Bank), on Executive’s own behalf or in the service
of or on behalf of others, solicit, recruit, or hire away, or attempt to
solicit, recruit, or hire away, any employee of Bank or any Affiliate of Bank
with whom Executive had contact during the last two years of Executive’s
employment, regardless of whether such employee is a full-time, part-time, or
temporary employee of Bank or an Affiliate of Bank or such employee’s employment
is pursuant to a written agreement, for a determined period, or at will.
(c)    New Financial Institution. Executive agrees that, during the period of
Executive’s employment by Bank hereunder and, following the termination of
Executive’s employment for any reason, for the duration of the Post-Termination
Period, Executive will not work for or with, consult for, or otherwise be
affiliated with or be employed by any person or group of persons proposing to
establish a new bank or other financial institution.
(d)    Non-Disparagement. Executive agrees that, both during the period of
Executive’s employment by Bank hereunder and following the termination of
Executive’s employment, Executive will not make any disparaging statements or
remarks (written or oral) about Bank or any Affiliate of Bank or any of their
respective officers, directors, employees, shareholders, agents, or
representatives. Bank agrees that, following the termination of Executive’s
employment, Bank will instruct its directors and senior executive officers to
refrain from making any disparaging statements or remarks (written or oral)
about Executive.
(e)    Modification. The Parties agree that the provisions of this Agreement
represent a reasonable balancing of their respective interests and have
attempted to limit the restrictions imposed on Executive to those necessary to
protect Bank from inevitable disclosure of Confidential Information and/or
unfair competition. The Parties agree that, if the scope or enforceability of
this Agreement is in any way disputed at any time and an arbitrator, court, or
other trier of fact determines that the scope of the restrictions contained in
this Agreement is overbroad, then such arbitrator, court, or other trier of fact
may modify the scope of the restrictions contained in this Agreement.
(f)    Tolling. Executive agrees that, in the event Executive breaches this
Section 8, the Post-Termination Period shall be tolled during, and therefore
extended by, the period of such breach.
(g)    Remedies. Executive agrees that the covenants contained in Section 7 and
Section 8 of this Agreement are of the essence of this Agreement; that each of
such covenants is reasonable and necessary to protect the business, interests,
and properties of Bank and its Affiliates; and that irreparable loss and damage
may be suffered by Bank should Executive breach any of such covenants.
Therefore, Executive agrees and consents that, in addition to all other remedies
provided by or available at law or in equity, Bank shall be entitled to a
temporary restraining order and temporary and permanent injunctions to prevent a
breach or contemplated or threatened breach of any of the covenants contained in
Section 7 or Section 8 of this Agreement and that, in such event, Bank shall not
be required to post a bond. Bank and Executive agree that all remedies available
to Bank shall be cumulative.
9.    Severability. The Parties agree that each of the provisions included in
this Agreement is separate, distinct, and severable from the other provisions of
this Agreement and that the invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. Further, if any provision of this Agreement is
ruled invalid or unenforceable by a court of competent jurisdiction because of a
conflict between the provision and any applicable law, rule, regulation, or
public policy, the provision shall be redrawn to make the provision consistent
with, and valid and enforceable under, such law, rule, regulation, or public
policy.
10.    No Set-Off by Executive. The existence of any claim, demand, action, or
cause of action by Executive against Bank or any Affiliate of Bank, whether
predicated upon this Agreement or otherwise, shall not constitute a defense to
the enforcement by Bank of any of its rights under this Agreement.
11.    Notices. All notices, requests, waivers, and other communications
required or permitted hereunder shall be in writing and shall be either
personally delivered; sent by national overnight courier service, postage
prepaid, next-business-day delivery guaranteed; or mailed by first class United
States Mail, postage prepaid return receipt requested, to the recipient at the
address below indicated:    
If to Bank:    If to Executive:


Reliant Bank    John R. Wilson        
1736 Carothers Parkway, Suite 100    1368 Liberty Pike
Brentwood, Tennessee 37027    Franklin, Tennessee 37067
Attention: President/CEO    


or to such other address or to the attention of such other person as the
recipient Party shall have specified by prior written notice to the sending
Party. All such notices, requests, waivers, and other communications shall be
deemed to have been effectively given: (a) when personally delivered to the
Party to be notified; (b) two business days after deposit with a national
overnight courier service, postage prepaid, addressed to the Party to be
notified as set forth above with next-business-day delivery guaranteed; or (c)
four business days after deposit in the United States Mail, first class, postage
prepaid with return receipt requested, at any time other than during a general
discontinuance of postal service due to strike, lockout, or otherwise (in which
case such notice, request, waiver, or other communication shall be effectively
given upon receipt), and addressed to the Party to be notified as set forth
above.


12.    Assignment. Bank may assign this Agreement and its rights hereunder, and
may delegate is duties and obligations under this Agreement, in each case
without the consent of Executive, in connection with the consummation of a
Change in Control. This Agreement is a personal contract, and neither this
Agreement nor the rights, interest, duties, or obligations of Executive
hereunder may be assigned or delegated by Executive. Subject to the preceding
provisions of this Section 12, this Agreement shall be binding upon and shall
inure to the benefit of the Parties and their respective successors and
permitted assigns.
13.    Waiver. A waiver by a Party of any provision of this Agreement or of any
breach of this Agreement by any other Party shall not be effective unless in a
writing signed by the Party granting such waiver, and no waiver shall operate or
be construed as a waiver of the same or any other provision or breach on any
other occasion.
14.    Mediation. Except with respect to Section 7, Section 8, and Section 22
hereof and except as provided in Section 15 hereof, in the event of any dispute
arising out of or relating to this Agreement or a breach hereof, which dispute
cannot be settled through direct discussions between the Parties, the Parties
agree to first endeavor to settle the dispute in an amicable manner by
non-binding, confidential mediation before resorting to any other process for
resolving the dispute.
15.    Applicable Law and Choice of Forum. This Agreement shall be governed by
and construed and enforced under and in accordance with the laws of the State of
Tennessee, without regard to or the application of principles of conflicts of
laws. The Parties agree that any litigation, suit, action, or proceeding arising
out of or related to this Agreement shall be instituted exclusively in the
United States District Court for the Middle District of Tennessee or the courts
of the State of Tennessee sitting in Williamson County, Tennessee, and each
Party irrevocably submits to the exclusive jurisdiction of and venue in such
courts and waives any objection it might otherwise have to the jurisdiction of
or venue in such courts.
16.    Interpretation. Words used herein importing any gender include all
genders. Words used herein importing the singular shall include the plural and
vice versa. When used herein, the terms “herein,” “hereunder,” “hereby,”
“hereto,” and “hereof,” and any similar terms, refer to this Agreement. When
used herein, the term “person” shall include an individual, a corporation, a
limited liability company, a partnership, an association, a trust, and any other
entity or organization, whether or not incorporated. Any captions, titles, or
headings preceding the text of any section or subsection of this Agreement are
solely for convenience of reference and shall not constitute part of this
Agreement or affect its meaning, construction, or effect.
17.    Entire Agreement. This Agreement embodies the entire and final,
integrated agreement of the Parties on the subject matter stated in this
Agreement and supersedes all prior understandings and agreements (oral and
written) of the Parties relating to the subject matter of this Agreement. No
amendment or supplement to or modification of this Agreement shall be valid or
binding upon any Party unless made in writing and signed by all Parties.
18.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail, or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original manually signed copy of
this Agreement.
19.    Rights of Third Parties. Nothing herein expressed is intended to or shall
be construed to confer upon or give to any person, other than the Parties hereto
and their respective successors and permitted assigns, any rights or remedies
under or by reason of this Agreement.
20.    Legal Fees. In the event of any claim, action, suit, or proceeding
arising out of or in any way relating to this Agreement, the prevailing Party
shall be entitled to recover from the non-prevailing Party all reasonable fees,
expenses, and disbursements, including without limitation reasonable attorneys’
fees and court costs, incurred by such prevailing Party in connection with such
claim, action, suit, or proceeding, in addition to any other relief to which
such prevailing Party may be entitled at law or in equity.
21.    Survival. The rights and obligations of the Parties under Sections 4(e),
4(i), 5(a)(ii), 5(b)(i), 5(f), 6, 7, 8, 14, 15, 20, 21, 23, 24, and 26 shall
survive the expiration and/or termination of this Agreement and the termination
of Executive’s employment hereunder for the periods expressly designated in such
sections or, if no such period is designated, for the maximum period permissible
under applicable law.
22.    Representations Regarding Restrictive Covenants and Other Agreements.
Executive represents and warrants to Bank that (a) the execution, delivery, and
performance of this Agreement by Executive do not and shall not conflict with,
breach, violate, or cause a default under any contract, agreement, instrument,
order, judgment, or decree to which Executive is a party or by which Executive
is bound and (b) Executive is not, and will not become, a party to or bound by
(i) any employment, non-competition, non-solicitation, or confidentiality
agreement with any other person or (ii) any other agreement which would prohibit
or impair Executive from providing or performing for Bank the services
contemplated by this Agreement.
23.    Section 409A. Notwithstanding anything in this Agreement to the contrary,
the following provisions shall apply to all benefits and payments provided under
this Agreement by Bank to Executive:
(a)    The payment (or commencement of a series of payments) hereunder of any
non-qualified deferred compensation (within the meaning of Section 409A of the
Code) upon a termination of employment shall not commence until such time as
Executive has also undergone a Separation from Service, at which time such
non-qualified deferred compensation (calculated as of the date of Executive’s
termination of employment hereunder) shall be paid (or commence to be paid) to
Executive as set forth in this Agreement as if Executive had undergone such
termination of employment (under the same circumstances) on the date of
Executive’s ultimate Separation from Service.
(b)    If Executive is a specified employee (as determined by Bank in accordance
with Section 409A of the Code and Treasury Regulations § 1.409A-3(i)(2)) as of
Executive’s Separation from Service with Bank, and if any payment, benefit, or
entitlement provided for in this Agreement or otherwise both (i) constitutes
non-qualified deferred compensation (within the meaning of Section 409A of the
Code) and (ii) cannot be paid or provided in a manner otherwise provided herein
without subjecting Executive to additional tax or interest (or both) under
Section 409A of the Code, then any such payment, benefit, or entitlement that is
payable during the first six months following the Separation from Service shall
be paid or provided to Executive in a lump sum cash payment to be made on the
earlier of (x) Executive’s death and (y) the first business day of the seventh
month immediately following Executive’s Separation from Service.
(c)    Any payment or benefit paid or provided under this Agreement due to a
Separation from Service that is exempt from Section 409A of the Code pursuant to
Treasury Regulations § 1.409A-1(b)(9)(v) will be paid or provided to Executive
only to the extent that expenses are not incurred or the benefits are not
provided beyond the last day of Executive’s second taxable year following
Executive’s taxable year in which the Separation from Service occurs, provided
that Bank reimburses such expenses no later than the last day of the third
taxable year following Executive’s taxable year in which Executive’s Separation
from Service occurs.
(d)    It is the Parties’ intent that the payments, benefits, and entitlements
to which Executive could become entitled in connection with Executive’s
employment under this Agreement be exempt from or comply with Section 409A of
the Code and the regulations and other guidance promulgated thereunder, and,
accordingly, this Agreement will be interpreted to be consistent with such
intent. For purposes of the limitations on non-qualified deferred compensation
under Section 409A of the Code, each payment of compensation under this
Agreement shall be treated as a separate payment of compensation for purposes of
applying the exclusion under Section 409A of the Code for short-term deferral
amounts, the separation pay exception, or any other exception or exclusion under
Section 409A of the Code.
(e)    While the payments and benefits provided for hereunder are intended to be
structured in a manner to avoid the implication of any penalty taxes under
Section 409A of the Code, in no event whatsoever shall Bank or its Affiliates be
liable for any additional tax, interest, or penalties that may be imposed on
Executive as a result of Section 409A of the Code or any damages for failing to
comply with Section 409A of the Code (other than for withholding obligations or
other obligations applicable to employers, if any, under Section 409A of the
Code).
(f)     No deferred compensation payments provided for under this Agreement
shall be accelerated to Executive.
(g)    Notwithstanding any other provision of this Agreement to the contrary, in
no event shall any payment under this Agreement that constitutes “deferred
compensation” for purposes of Section 409A of the Code be subject to offset by
any other amount unless permitted by Section 409A of the Code.
24.    Tax Matters.
(a)    Withholding of Taxes. Bank may deduct and withhold from any amounts
payable under this Agreement all federal, state, city, or other taxes Bank is
required to deduct or withhold pursuant to applicable law, rule, regulation, or
ruling.
(b)    Excise Tax.
(i)    In the event that any payments or benefits provided or to be provided by
Bank or its Affiliates to Executive or for Executive’s benefit pursuant to the
terms of this Agreement or otherwise (“Covered Payments”) constitute “parachute
payments” within the meaning of Section 280G of the Code (or any successor
provision thereto) and would, but for this Section 24(b), be subject to the
excise tax imposed by Section 4999 of the Code (or any successor provision
thereto) or any similar tax imposed by state or local law or any interest or
penalties with respect to such taxes (collectively, the “Excise Tax”), then the
Covered Payments shall be reduced (but not below zero) to the minimum extent
necessary to ensure that no portion of the Covered Payments is subject to the
Excise Tax.
(ii)    The Covered Payments shall be reduced in a manner that maximizes
Executive’s economic position. In applying this principle, the reduction shall
be made in a manner consistent with the requirements of Section 409A of the
Code, and where two economically equivalent amounts are subject to reduction but
payable at different times, such amounts shall be reduced on a pro rata basis
but not below zero.
(iii)    If, notwithstanding any reductions described in this Section 24(b), the
IRS determines that any Covered Payment constitutes an excess parachute payment
(as defined by Section 280G(b) of the Code), then this Section 24(b) shall be
reapplied based on the IRS’ determination and Executive shall be obligated to
pay back to Bank, within 30 days after a final IRS determination or, in the
event that Executive challenges the final IRS determination, a final judicial
determination, the portion of the Covered Payment required to avoid imposition
of the Excise Tax.
(iv)    Any determination required under this Section 24(b), including whether
any payments or benefits are parachute payments, shall be made by Bank in its
sole discretion. Executive shall provide Bank with such information and
documents as Bank may reasonably request in order to make a determination under
this Section 24(b). Bank’s determinations shall be final and binding on Bank and
Executive.
25.    Regulatory Restrictions. The Parties expressly acknowledge and agree that
(a) any and all payments contemplated by this Agreement are subject to and
conditioned upon their compliance with 12 U.S.C. § 1828(k) and 12 C.F.R. Part
359, as such laws and regulations may be amended from time to time, and (b) the
obligations of the Parties under this Agreement are generally subject to such
conditions, restrictions, and limitations as may be imposed from time to time by
applicable state and/or federal banking laws, rules, and regulations.
26.    Right to Contact. Executive acknowledges and agrees that Bank shall
retain and have the right to contact any new or potential employer of Executive
(or other business) and apprise such person of Executive’s responsibilities and
obligations owed under this Agreement.


(Signature Page Follows)

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement
effective as of the date first written above.
BANK:                        RELIANT BANK




/s/ DeVan D. Ard, Jr.                
DeVan D. Ard, Jr.
President and Chief Executive Officer




EXECUTIVE:


/s/John R. Wilson                
John R. Wilson





















































1